Exhibit 10.1 MAUI LAND & PINEAPPLE COMPANY, INC. EXECUTIVE SEVERANCE PLAN INTRODUCTION The purpose of the Maui Land & Pineapple Company, Inc. Executive Severance Plan (the “ Plan ”) is to retain key employees and to encourage such employees to use their best business judgment in managing the affairs of Maui Land & Pineapple Company, Inc. and its subsidiaries and affiliates (the “ Company ”). Therefore, Maui Land & Pineapple Company, Inc. is willing to provide the severance benefits described below to protect these employees in the event of an involuntary termination. It is further intended that this Plan will complement other compensation program components to assure a sound basis upon which the Company will retain key employees. Article 1 Definitions and Exclusions Whenever used in this Plan, the following words and phrases shall have the meanings set forth below. When the defined meaning is intended, the term is capitalized: 1.1. “ Base Salary ” means the total amount of base salary payable to a participant at the salary rate in effect immediately prior to the participant’s Separation from Service with the Company. Base Salary does not include bonuses, reimbursed expenses, credits or benefits under any plan of deferred compensation, to which the Company contributes, or any additional cash compensation or compensation payable in a form other than cash. 1.2. “ Board of Directors ” shall mean the Board of Directors of Maui Land & Pineapple Company, Inc. 1.3. “ Cause ” to terminate a participant’s employment shall include any of the following facts or circumstances: (a)the participant’s failure to follow a legal order of the Board of Directors, other than any such failure resulting from the participant’s Disability, and such failure is not remedied within 30 days after receipt of written notice; (b)the participant’s gross or willful misconduct in the performance of duties that causes or is reasonably likely to cause damage to the Company; (c)the participant’s conviction of felony or crime involving material dishonesty or moral turpitude; 1 (d)the participant’s fraud or, other than with respect to a de minimis amount, personal dishonesty involving the Company’s assets; or (e)the participant’s unlawful use, including being under the influence, or possession of illegal drugs on the Company’s premises or while performing the participant’s duties and responsibilities to the Company. Prior to a termination pursuant to subsection 1.3(c) above, the Company shall conduct a reasonable investigation to determine, based on the information reasonably available to the Company, whether Cause for termination exists. 1.4. “ Compensation Committee ” means the Compensation Committee of the Board of Directors. 1.5. “ Disability ” shall mean the absence of a participant from the participant’s duties to the Company on a full-time basis for a total of 6 months during any 12-month period because of incapacity due to mental or physical illness, which determination is made by a physician selected by the Company and acceptable to the participant or the participant’s legal representative (such agreement as to acceptability not to be withheld unreasonably). Notwithstanding the foregoing, a Disability shall not be “incurred” hereunder until, at the earliest, the last day of the 6th month of such absence and in no event shall the participant be determined to be Disabled unless such physician determines that such illness can be expected to result in death or can be expected to last for a continuous period of not less than 12 months. 1.6. “
